DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a device comprising: a shell configured to provide a cover for the device and comprising a projection receptacle; a slide configured to slide along a surface of the shell and comprising a projection that is configured (i) to be located in the projection receptacle in a first mode in which a thermal interfacing structure is contacting a heat-transferring device, and (ii) to be located outside the projection receptacle in a second mode in which the thermal interfacing structure is not contacting the heat-transferring device; and a lift disposed on the slide and configured to be separated by a distance from the heat-transferring device in the first mode and to be elevated to contact the heat-transferring device in the second mode.
Specifically, of the prior art cited by Examiner in the attached PTO-892, the most relevant prior art identified by Examiner are the following patents and publications: e.g.  US-9313925-B2, US-10437298-B2, US-10874032-B2, US-10534138-B2, US-10394288-B2, US-8911244-B2, US-11202391-B2, US-8081470-B2, US-7974098-B2, US-7733652-B2, US-7852633-B2, US-7090519-B2, US-7667972-B2, US-7133285-B2, US-10925186-B2, US-20100067196-A1, US-20190013617-A1, US-20130077254-A1, and US-20090296351-A1.  However, the noted most relevant patents and publication fail to specifically teach, either alone or in combination, a lift disposed on the slide and configured to be separated by a distance from the heat-transferring device in the first mode and to be elevated to contact the heat-transferring device in the second mode, where in a second mode a thermal interfacing structure is not contacting the heat-transferring device, but in a first mode the thermal interfacing structure is contacting a heat-transferring device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637